MEMORANDUM **
Daniel Wayne Osborne appeals from the revocation of probation and the 24-month sentence imposed following the revocation of probation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Osborne contends that the district court violated Federal Rule of Criminal Procedure 32 by revoking his probation based on information not contained in the allega*170tion. We conclude that the information contained in the revocation petition was sufficient. See Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 2603, 33 L.Ed.2d 484 (1972); see also United States v. Havier, 155 F.3d 1090, 1092 (9th Cir.1998).
Osborne also contends that he did not receive sufficient notice that his probation could be revoked on the basis that he was fired from his job. We conclude that Osborne received sufficient notice. See United States v. Dane, 570 F.2d 840, 843-45 (9th Cir.1977).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.